Citation Nr: 0525751	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  98-00 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left ear 
disability.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a left ear condition.  
The veteran appealed that determination to the Board, and in 
a decision dated March 18, 1999, the Board determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for left ear 
disability.  The veteran appealed the Board's March 1999 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  By Order dated February 
12, 2001, the Court vacated the March 18, 1999, decision and 
remanded it back to the Board for readjudication.

In November 2002, the Board granted a motion to advance the 
present appeal on the Board's docket pursuant to 38 C.F.R. § 
20.900(c) (2002).

The issue was back before the Board on December 10, 2002 at 
which time the Board again determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for a left ear condition.  
The veteran also appealed this decision to the Court.  By 
Order dated June 2, 2003, the Court vacated the Board's 
December 10, 2002, decision and remanded it back to the Board 
for readjudication.  

The issue was again before the Board in September 2003, when 
it was remanded to the RO to cure a procedural defect.  




FINDINGS OF FACT

1.  An October 1970 rating decision denied a claim by the 
veteran of entitlement to service connection for left ear 
disability; the veteran was notified of that determination, 
but he did not file a notice of disagreement to initiate an 
appeal.

2.  Evidence received since the October 1970 rating decision 
does not bear directly and substantially upon the underlying 
question of whether left ear condition was aggravated during 
the veteran's period of active military service and is not by 
itself, or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The October 1970 rating decision which denied entitlement 
to service connection for left ear disability is final.  38 
U.S.C.A. 7105(c) (West 1991).

2.  Evidence received since the October 1970 rating decision 
which denied entitlement to service connection for left ear 
disability is not new and material, and the veteran's claim 
for that benefit has not been reopened.  38 U.S.C.A. 5107, 
5108. 7105 (West 2002); 38 C.F.R. 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a November 2003 
VCAA letter informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the November 2003 VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
November 2003 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  In this regard, he was advised to identify 
any source of evidence and that VA would assist him in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

With regard to the duty to help the veteran obtain evidence, 
that is a duty that VA has in connection with an original 
claim or a claim for an increased evaluation.  In a claim 
such as this, where the veteran has previously had the 
advantage of VA's assistance, but the claim was nevertheless 
denied and the denial became final, the duty to assist does 
not arise until new and material evidence has been received 
with which to reopen the claim.  Only then does the claim 
take on the character of an original claim, and VA has a duty 
to assist him in developing evidence in support thereof.  If 
the rule were otherwise, the concept of finality in the VA 
adjudication process would be a nullity.  The Board notes 
that in a November 2004 statement, the veteran's 
representative reported that the veteran had been receiving 
treatment regularly at a VA Medical Center in Wade Park since 
June 2001.  Subsequent to the November 2004 statement, the RO 
obtained VA clinical records dated from 2001 to 2005.  It 
appears as if all the veteran's outstanding medical records 
have been obtained.  Neither the veteran nor his 
representative have indicated that there are still 
outstanding pertinent records which had not been associated 
with the claims file.  The Board finds that no further action 
is required by VA to assist the veteran with this claim.

Analysis

The underlying issue before the Board involves a claim of 
entitlement to service connection for a left ear disability.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. 1110; 38 
C.F.R. 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d).  

By rating decision dated in October 1970, the RO denied 
service connection for a left ear disability.  The RO found 
that the left ear disability existed prior to active duty 
service and was not incurred in or aggravated while on active 
duty service.  The veteran was informed of the decision and 
of his procedural and appellate rights in November 1970.  He 
did not file a notice of disagreement to initiate an appeal, 
and the RO has determined therefore that the October 1970 
decision became final.  38 U.S.C.A. 7105(c).

The veteran's representative has advanced several arguments 
as to why the October 1970 rating decision was not a final 
decision.

The veteran's representative has argued that because the RO 
failed to apply the presumption of sound condition, failed to 
apply the presumption of aggravation, failed to assist the 
veteran by obtaining relevant medical records and failed to 
assist the veteran by providing a medical examination, the 
October 1970 rating decision did not constitute a final 
decision as it contained "grave procedural error" based on 
the holding in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 2000).  
Significantly, in the subsequent decision of Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002), the Federal Circuit 
found that there were only two statutory exceptions to the 
rule of finality of VA decisions: (1) 38 U.S.C. § 5108, which 
provides that the Secretary must reopen a claim "[i]f new and 
material evidence [regarding the claim] is presented or 
secured;" and (2) 38 U.S.C. §§ 5109A and 7111, which provide 
for the revision, respectively, of RO and Board decisions on 
the grounds of Clear and Unmistakable Error (CUE).  The 
Federal Circuit found that there was nothing in the 
legislative history of these or any other pertinent statutes 
which indicated that Congress intended to allow additional 
exceptions to the finality of VA decisions based upon "grave 
procedural error."  The Federal Circuit also noted that 
"[t]he purpose of the rule of finality is to preclude 
repetitive and belated readjudication of veterans' benefit 
claims.  Congress knew how to create exceptions to the 
finality of VA decisions, and it explicitly did so in two 
circumstances . . . . Applying the familiar canon of 
expressio unius est exclusio alterius ['the expression of one 
thing is the exclusion of another'], we conclude that 
Congress did not intend to allow exceptions to the rule of 
finality in addition to the two that it expressly created." 
Consequently, the en banc court held that Hayre was overruled 
to the extent that it created an additional exception to the 
rule of finality applicable to VA decisions by reason of 
"grave procedural error."  "If additional exceptions to the 
rule of finality in 38 U.S.C. § 7105(c) are to be created, 
i[t] is for Congress, not this court, to provide them."

The Board notes that the allegations that the RO failed to 
apply the presumption of sound condition and failed to apply 
the presumption of aggravation are the basis for claims of 
CUE.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) en banc).  
A January 2004 Board decision determined that there was no 
CUE in the October 28, 1970 rating decision.  

In August 2003, the veteran's representative argued that due 
to the RO's failure to provide accurate reasons for denying 
the veteran's claim in October 1970 as required by 38 C.F.R. 
§ 3.103(e) the decision is not final.  Citing Ruffin v. 
Principi, 16 Vet. App. 12, 14 (2002).  The representative 
argued that the RO's reason for denying the claim in 1970 was 
"inaccurate."  The 1970 decision informed the veteran that 
the records did not show that an ear disability was incurred 
in or permanently aggravated during service.  The 
representative argued that, by failing to disclose to the 
veteran that he was not entitled to a presumption of sound 
condition, that reason cannot be relied upon to deny the 
claim.  To the extent that this argument rests on an alleged 
failure of the RO to properly evaluate the evidence, the 
Board notes this amounts to a CUE claim.  Moreover, the 
presumption of administrative regularity leads the Board to 
conclude that the October 1970 rating decision did apply the 
presumption of soundness.  The mere fact that the rating 
decision did not expressly reference the presumption is not, 
without more, sufficient to show that it was not considered.  
The RO did note at that time that the facts shows a 
preservice left ear problem.  The RO's summary also showed 
that during the course of treatment, the veteran furnished a 
history of left ear problems for several years.  These 
references suggest that the RO considered the presumption of 
soundness to be rebutted.

In August 2005, the veteran's representative argued that the 
1970 rating decision was not final as it was a generic denial 
of the claim for an "ear disability" and did not address 
specific in-service diagnoses of otitis externa, perforated 
ear drum, perforated tympanic membrane, cholestomatoma and 
chronic mastoiditis.  She argues that the failure to 
specifically adjudicate each disability as opposed to a 
generic ear disability allows for de novo adjudication of the 
claims of entitlement to service connection for otitis 
externa, perforated ear drum, perforated tympanic membrane, 
chronic otitis media, cholestomatoma and chronic mastoiditis.  
The representative cites to Ashford v. Brown, 10 Vet. App. 
120 (1997).  The Board finds that the Ashford case weighs 
against the representative's argument.  In Ashford, the Court 
addressed whether a new claim had been submitted when, after 
denial of service connection for a claimed lung disorder, the 
veteran added asbestos exposure as a possible etiology.  The 
Court stated, "Notwithstanding the nomenclature and varied 
etiology attributed to his disability, [the veteran's] lung 
condition, by any name, remains the same; it is inextricably 
intertwined with his previous claim for entitlement to 
service connection for a lung disorder."  Thus, in that 
situation, the Court viewed the asbestos claim as merely an 
attempt to reopen a previously adjudicated claim.  The Board 
finds the fact pattern from Ashford similar to the case on 
appeal.  In the current case, the underlying disability has 
been a problem with the veteran's left ear despite different 
diagnoses.  

The veteran's representative also argued in August 2005 that 
the veteran was not required to submit new and material 
evidence to reopen his left ear claim due to a change in law 
regarding adjudication of claims involving pre-existing 
conditions.  38 U.S.C.A. § 1111, as interpreted under Cotant 
v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 
(July 16, 2003), mandates that, to rebut the presumption of 
sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The veteran's representative cites Spencer v. 
Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994), which held that when a provision of law or regulation 
creates a new basis of entitlement to benefits, as through 
liberalization of the requirement for entitlement to a 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  

The Board finds that the change in law regarding pre-existing 
conditions does not fall under Spencer as there was no new 
basis of entitlement created by the change.  The only change 
was that of the evidentiary presumption.  The underlying fact 
pattern and disability at issue remain the same through the 
same theory of entitlement.  The veteran is not asserting a 
right which did not exist at the time of the prior claim.  
See, e.g., Sawyer v. Derwinski, 1 Vet. App. 130. 133 (1991).  
The Board notes that a mere regulatory change in an 
evidentiary burden is not evidence and cannot constitute new 
and material evidence.  Generally see Spencer v. Brown, 4 
Vet. App. 283, 288 - 89 (1993); Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998) (1992 extension of presumption of 
aggravation to peacetime veterans was procedural, changing 
the evidentiary standard, and not liberalizing for purpose of 
creating a new basis for a claim).

The Board notes that the circumstances in this case differ in 
many respects from those in Ephraim v. Brown, 82 F.3d 399, 
401 (Fed. Cir. 1996)  In Ephraim, the United States Court of 
Appeals for the Federal Circuit held that a newly diagnosed 
disorder, whether or not medically related to a previously 
diagnosed disorder, cannot be considered the same claim when 
the newly diagnosed disorder had not been considered by 
adjudicators in a previous decision.  Applied in the context 
of claims for service connection, Ephraim arguably stands for 
the proposition that where a claim for service connection for 
a general condition, (in that case, a psychiatric disorder) 
was denied in a final decision based on evidence that did not 
include a diagnosis of a specific condition (in that case, 
PTSD), and the veteran later claims service connection for 
the specific condition, that is a new claim which is not 
subject to the reopening requirements contained in 38 
U.S.C.A. § 5108.  However, the circumstances in this case 
differ from the situation in Ephraim because medical evidence 
of diagnoses of otitis externa, perforated ear drum, 
perforated tympanic membrane, chronic otitis media, 
cholestomatoma and chronic mastoiditis were before the RO 
when it considered the claim for service connection for a 
left ear disability in general.  Furthermore, the 1970 
decision referenced all of the disabilities with the 
exception of cholestomatoma.  

The Board finds, for the above stated reasons, that the 
veteran's argument that finality did not attach to the 
October 1970 rating decision is without merit.  The Board 
finds that the October 1970 rating decision became final by 
reason of the failure to file a notice of disagreement to 
initiate an appeal.  38 U.S.C.A. 7105(c).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. 3.156.  The Board notes here that the provisions of 38 
C.F.R. 3.156(a) were amended.  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C F R. 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 
369 (1999) the Court held that the prior holding in Justus 
that the evidence is presumed to be credible was not altered 
by the Federal Circuit decision in Hodge.  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).

The evidence which was of record at the time of the October 
1970 rating decision which denied service connection for left 
ear disability consisted of the service medical records.  On 
the report of the entrance examination conducted in December 
1969, elevated hearing thresholds were noted.  On a Report of 
Medical History completed by the veteran at the same time, it 
was noted that he had a perforated left tympanic membrane and 
a running ear.  He sought treatment for ear problems on 
several occasions during active duty, complaining of ear pain 
and drainage.  The report of a Medical Board included the 
finding that the veteran had a perforation of the left 
tympanic membrane with chronic otitis media which existed 
prior to his entry into active duty.  It was recommended that 
the veteran be discharged as a result of the disability.

The evidence added to the record subsequent to the October 
1970 rating decision which denied service connection for a 
left ear disability consists of VA and private medical 
records, the transcript of a hearing, lay statements, and 
correspondence from the veteran.

The vast majority of the VA and private medical evidence 
received subsequent to the October 1970 rating decision does 
not pertain to a left ear disability at all.  The evidence 
which does indicate there was a problem with the left ear was 
dated years after the veteran's discharge and did not link 
the problem to active duty in any way.  The Court has held 
that additional evidence, which consists of records of post-
service treatment that do not indicate in any way that a 
condition is service- connected, is not new and material.  
Cox v. Brown, 5 Vet. App. 95, 99 (1993).

Lay statements were received in August 1997.  The veteran's 
brother reported that he had taken the veteran to the 
hospital in 1973 with complaints of ear pain.  The brothers 
statement regarding treatment three years after service does 
not bear directly and substantially on the veteran's 
condition during service.  The veteran's mother reported that 
he had been treated for a perforated left ear drum prior to 
active duty which healed and then was "reaggravated" during 
active duty.  The veteran's mother's statement as it pertains 
to left ear problems during service is cumulative since 
service medical records reference preservice left ear 
problems as well as show left ear treatment during service.  
As it may pertain to an actual increase in severity of the 
underlying condition during service, such a statement from a 
layperson is not competent for that purpose.

At a July 1996 RO hearing, the veteran testified that he had 
had a perforated left ear drum prior to his entry into active 
duty.  He opined that his left ear disability was aggravated 
by swimming tests he had to perform during basic training.  
He stated that he was sent to a private hospital's emergency 
room two to three months after his discharge because his left 
ear was swollen and throbbing.  After two to three weeks of 
treatment with medication his ear was fine.  He testified 
that he was also treated for a left ear problem in 1984.  
This testimony is not new and material.  The fact that the 
veteran had a pre-existing left ear problem which was treated 
during active duty was already of record at the time of the 
October 1970 rating decision.  The veteran's allegations of 
seeking treatment within a few months of discharge and again 
14 years after discharge does not suggest that a pre-existing 
left ear disability was permanently aggravated by active 
duty.

The veteran's sister reported in a October 2002 statement 
that she remembered the veteran having constant ear 
infections around the age of eleven.  She opined that 
swimming tests the veteran performed while on active duty 
aggravated the pre-existing ear disability.  However, the 
fact that the veteran had a pre-existing ear disability which 
he alleged was aggravated by active duty service was already 
of record at the time of the October 1970 rating decision.

In sum, the Board finds that the evidence submitted 
subsequent to the October 1970 rating decision which denied 
service connection for a left ear disability does not bear 
directly and substantially upon the specific matters under 
consideration and, by itself or in connection with the 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As no new and material evidence has been 
received, the veteran's claim of service connection for left 
ear disability has not been reopened.




ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for left ear 
disability.  The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


